Citation Nr: 9922132	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-33 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee injury, currently rated 10 percent disabling.










ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran served on active duty from June 1989 to June 
1991.  

This is an appeal from an August 1997 rating action by the 
Department of Veterans Affairs (VA) which confirmed and 
continued a 10 percent evaluation for the veteran's left knee 
disability.  


REMAND

The record reflects that in June 1997, the veteran submitted 
a claim for an increased rating for his left knee disability.  
As indicated previously, the claim was denied in an August 
1997 rating action, and the veteran appealed from that 
decision.  

In his substantive appeal dated and received in October 1997, 
the veteran indicated that he wished to appear at a hearing 
at the regional office before a member of the Board of 
Veterans' Appeals (Board).  In November 1997, the veteran 
indicated that in lieu of a hearing before a member of the 
Board, he wished a hearing before a regional office hearing 
officer.  

The veteran was afforded a VA examination in January 1998.  
Various findings were recorded, including some limitation of 
motion and tenderness of the left knee.  

The veteran was provided supplemental statements of the case 
in March and July 1998.  In the July 1998 supplemental 
statement of the case, he was asked to advise the regional 
office within 60 days if he still wished a hearing, and it 
was indicated that if no response were received, it would be 
assumed that he no longer wished to have a hearing.  The 
veteran did not respond to the supplemental statement of the 
case.  However, in the cover letter to the supplemental 
statement of the case, he was informed that if he had filed a 
substantive appeal with respect to the issue contained in the 
statement of the case, a response at the current time was 
optional.  The veteran has not expressly waived his right to 
a hearing at the regional office before a hearing officer.  

In view of the aforementioned matters, the case is REMANDED 
to the regional office for the following action:  

1.  The veteran should be scheduled for a 
hearing at the regional office before a 
hearing officer in accordance with his 
November 1997 request.  

2.  The RO should, to the extent 
feasible, undertake any further 
development indicated by the hearing 
testimony.  The veteran's claim should 
then be reviewed by the regional office.  
If the denial is continued, the veteran 
should be sent a supplemental statement 
of the case and be afforded the 
appropriate time in which to respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to ensure that the requirements 
of due process of law are satisfied.  The Board intimates no 
opinion as to the disposition warranted in this case pending 
completion of the requested action.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  


